Citation Nr: 0318198	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to service-connected malaria.

2.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to August 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection for PTSD, 
and assigned a 10 percent rating for the disorder.  The RO 
also denied entitlement to service connection for a seizure 
disorder.  The veteran perfected an appeal of the rating 
assigned for PTSD, and the denial of service connection for a 
seizure disorder.  

In a June 2000 rating decision the RO increased the rating 
for PTSD from 10 to 50 percent effective in December 1998, 
the date of the veteran's claim for service connection.  The 
veteran has not, however, withdrawn his appeal of the rating 
assigned for PTSD, and contends that a total rating is 
warranted based on his inability to maintain substantially 
gainful employment.  The Board finds, therefore, that the 
issue of entitlement to an increased rating, including a 
total rating based on unemployability, remains in contention.

The Board notes that in a June 2000 rating decision the RO 
granted service connection for erectile dysfunction as 
secondary to PTSD and assigned a non-compensable rating for 
the disorder.  The veteran was notified of that decision in 
June 2000.  In a statement dated in October 2001 he indicated 
that he was appealing the rating assigned for erectile 
dysfunction.  Because this statement was not submitted to the 
RO within 12 months of the notice informing him of the rating 
assigned for erectile dysfunction, it cannot constitute a 
timely filed notice of disagreement with the RO's June 2000 
decision.  38 U.S.C.A. § 7105(a) (West 2001); 38 C.F.R. 
§ 20.302 (2000).  The RO has treated the October 2001 
statement as a claim for an increased rating, and adjudicated 
the issue accordingly.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The medical evidence shows that the veteran experiences 
blackout spells that are due to service-connected malaria.

3.  Effective May 12, 2002, the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas, including work, due to symptoms that are 
comparable to nearly continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; and difficulty in 
adapting to stressful circumstances.

4.  Effective May 12, 2002, the veteran's service connected 
disabilities preclude him from maintaining any form of 
substantially gainful employment for which his education and 
occupational experience would otherwise qualify him.




CONCLUSIONS OF LAW

1.  Blackout spells are proximately due to or the result of 
malaria, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

2.  The schedular criteria for a 70 percent disability rating 
for PTSD are met effective May 12, 2002.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are met effective May 12, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms of PTSD are of 
sufficient severity to preclude him from being able to 
maintain substantially gainful employment.  He also contends 
that he has a seizure disorder that was caused by malaria, 
for which service connection has been established.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in June 
2000, in which the RO informed the veteran of the regulatory 
requirements for establishing service connection and a higher 
rating, and the rationale for determining that the evidence 
he had then submitted did not show that those requirements 
were met.  The Board notes that although additional evidence 
has been submitted pertaining to the issues on appeal, the RO 
did not issue a supplemental statement of the case prior to 
certification of the veteran's appeal to the Board.  In light 
of the Board's disposition of the appeal, however, the Board 
finds that that procedural error is not prejudicial to the 
veteran, and that the Board may proceed to adjudicate his 
appeal.  38 C.F.R. § 19.31 (2002).

Following the RO's certification of the veteran's appeal, in 
a March 2003 notice the Board informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claims for service connection, a higher 
rating, and a total rating based on unemployability.  The 
Board also informed him of the information and evidence that 
he was required to submit, and the evidence that VA would 
obtain on his behalf.  The Board instructed him to identify 
any evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The Board 
further informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  

The veteran responded to the Board's March 2003 notice by 
submitting additional VA treatment records in support of his 
claim.  He has, however, waived consideration of this 
evidence by the RO in the first instance.  The Board finds, 
therefore, that it can consider all the evidence of record in 
adjudicating the veteran's appeal without remanding the case 
to the RO for consideration of the newly submitted evidence.

The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The RO also provided 
him VA medical and psychiatric examinations in February 1999 
and January 2000.  The reports of the examinations reflect 
that the examiners reviewed the veteran's medical records, 
recorded his past medical history, noted his current 
complaints, conducted examinations, and rendered appropriate 
diagnoses and opinions.  The veteran presented hearing 
testimony before the undersigned in November 2002.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that, given the 
disposition of his appeal, no reasonable possibility exists 
that any further assistance would be of benefit to him.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
Service Connection for a Seizure Disorder,

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In multiple statements the veteran has reported that since 
his discharge from active service he experienced periodic 
malaria attacks that were manifested by high fevers.  

The evidence that supports the veteran's contention that his 
service-connected malaria caused a chronic disorder 
manifested by blackout spells includes an October 1998 VA 
treatment record that shows that he was then receiving 
treatment for a malaria-related organic brain condition, 
described as post-malarial partial seizure-like symptoms.  A 
June 1999 treatment record indicates that the veteran's 
therapist noted a cessation of "petit mall spells" when the 
veteran began taking Tegretol.  The additional symptoms 
attributed to the partial-complex seizure syndrome were 
improved in August 1999 following an increase in the 
medication.

In an August 1999 report R.J.R., Ph.D., found that, in 
addition to PTSD, the veteran had an organic affective 
syndrome with multiple partial seizure-like symptoms, for 
which he was receiving anti-convulsive medication.  Dr. R. 
found that the condition was probably caused by cerebral 
malaria or a fall that the veteran experienced while serving 
in Vietnam.  In support of that conclusion Dr. R. cited to a 
medical treatise regarding the evaluation and treatment of 
mild traumatic brain injury.

In support of his claim the veteran submitted the medical 
treatise referenced by Dr. R., which shows an increased rate 
of occurrence of depressive affect, personality change, 
feelings of subjective distress, memory loss, emotional 
lability, and neuropsychiatric symptoms very similar to 
complex partial seizures in Vietnam veterans who had suffered 
from malaria.  This medical article was authored by the 
counseling psychologist (Dr. R.) and neuropsychologist 
providing the veteran's psychiatric treatment.

In an April 2000 VA treatment record the veteran's treating 
psychologist noted that he was having many fewer "spells" 
after having been given Tegretol, although his neurologist 
had some concern with a diagnosis of a seizure disorder.  In 
an April 2003 report Dr. R. again found, however, that the 
veteran's memory lapses were most likely secondary to post-
malarial syndrome with partial complex-like seizure symptoms.

The evidence that contradicts the veteran's assertion 
includes the report of a February 1999 VA medical 
examination, during which he reported having had a 
"blackout" in 1998.  The examiner reviewed the medical 
records and noted that a psychology/psychiatric evaluation in 
August 1998 resulted in the conclusion that his blackouts 
were "consistent with cerebral malaria, including memory 
gaps, blank staring spells, episodic aphasia, and confusional 
states."  An October 1998 treatment record documented a five 
to 30 minute episode of unawareness in which the veteran was 
unable to remember the work he had just performed.  The 
veteran also reported an episode that occurred two years 
previously in which he had driven for 60 miles, but was 
unable to remember having done so.  An electroencephalo-gram 
(EEG) had been performed in October 1998 and was shown to be 
normal.  

Based on the results of an examination and review of the 
medical records the examiner determined that there was 
insufficient evidence to support a finding of a seizure 
disorder.  He noted that although the October 1998 EEG was 
normal, such testing was only 70 to 80 percent sensitive when 
done for the first time.  He found that the episodes reported 
by the veteran were not likely to be seizures, in that it was 
nearly impossible for a person to maintain a high level of 
functioning while having an absence seizure.  The examiner 
provided the opinion that the blackout spells reported by the 
veteran were less than likely due to a seizure disorder, and 
less than likely related to malaria.

During a January 2000 VA examination the examiner noted that 
although the veteran had reported the onset of blackout 
spells in 1998, he had never been observed having an actual 
seizure.  The examiner then summarized the blackout spells 
documented in the treatment records and noted that the 
veteran had not had any such episodes since 1998.  The 
examiner then made the same findings as the examiner in 
February 1999 and determined that the episodes were unlikely 
to be related to malaria.

Based on review of the medical evidence of record the Board 
finds that the evidence is at least in equipoise regarding 
the existence of a chronic disorder manifested by blackout 
spells and a relationship between that disorder and a 
service-connected disability.  Because the evidence is at 
least in equipoise, the benefit of the doubt in resolving 
that evidence must be given to the veteran.  Ortiz, 274 F.3d 
at 1364; 38 C.F.R. § 3.102 (2002).  The Board has determined, 
therefore, that the evidence supports the grant of service 
connection for blackout spells, claimed as a seizure 
disorder, as secondary to the service-connected malaria.


(continued on next page)

Evaluation of PTSD

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  The evaluation of the level of disability is 
to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in May 1999.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2002).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).



Factual Background

The veteran contends that he is entitled to a higher rating 
for PTSD because the manifestations of the disorder prevent 
him from being able to work.  Records from a Vietnam Veterans 
Outreach Readjustment Counseling Center (Vet Center) show 
that he began receiving treatment from that facility in 
November 1998, but do not document the severity of the 
symptoms or manifestations of PTSD.

In a February 1999 statement the veteran reported that he was 
then working in a part-time job that paid minimum wage, but 
he did not report the actual amount of his earnings or the 
number of hours he worked.

During a February 1999 VA psychiatric examination he reported 
an increase in the symptoms of PTSD over the previous several 
years, which caused problems with his interpersonal relations 
at work.  Specifically, he stated that he demonstrated very 
aggressive and violent outbursts and irritability.  The 
symptoms of PTSD also included nightmares, insomnia, 
isolation, and flashbacks.  On mental status examination he 
was alert and oriented and casually dressed with fair 
grooming and hygiene.  His speech was slow but logical and 
goal-directed, his mood was neutral, and his affect was 
slightly restricted.  He denied any suicidal or homicidal 
thoughts and had no delusions or hallucinations.  His insight 
and judgment were fair.  The examination resulted in a 
diagnosis of PTSD and a current global assessment of 
functioning (GAF) score of 60, and a GAF score over the 
previous year of 70.  

The GAF score is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), citing the Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th Ed. 1994) 
(DSM-IV).  A GAF score of 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Carpenter, 8 Vet. App. 
at 242.  A GAF score of 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM-IV, page 32.  .  

Based on the evidence shown above, in the May 1999 rating 
decision the RO granted service connection for PTSD and 
assigned a 10 percent rating for the disorder effective with 
the date of the veteran's claim in December 1998.

According to the VA treatment records, in November 1999 the 
veteran reported an improvement in his memory, concentration, 
and mood with the medication he had been given for seizures.  
He then told his therapist that he was "just fine."

During a January 2000 VA psychiatric examination he reported 
having difficulty with depression, concentration, memory, 
energy, motivation, and occasional suicidal ideation.  He 
stated that following his separation from service he obtained 
an associate degree, then worked at the same facility for 
31 years.  He stopped working there in 1998 due to a conflict 
with his supervisor.  Since ending his regular employment in 
1998 he had worked part-time as a car salesman, which he had 
stopped a month previously.

On examination he was alert, oriented, pleasant, and 
cooperative.  He had good hygiene, his mood was "down" or 
"blunted," his affect was anxious, and his speech and 
psychomotor activity were normal.  His thought processes were 
logical and goal directed, and there was no evidence of 
lethality or psychosis.  His insight and judgment were 
intact.  The examination resulted in a GAF score of 61, which 
also represents moderate symptoms.  Carpenter, 8 Vet. App. 
at 242.  

Based on the evidence shown above, in the June 2000 rating 
decision the RO increased the rating for PTSD from 10 to 
50 percent effective in December 1998.

In his July 2000 substantive appeal the veteran reported that 
he did not take orders well; that he became angry when 
reminded of something he needed to do; that he had no friends 
and stayed by himself, even at home; that he experienced 
suicidal ideation, which he had reported to his therapist; 
and that he demonstrated unprovoked irritability over matters 
he later found to be trivial.  He was then trying to work 
again, and stated that the people he worked with were 
learning to stay away from him.

The veteran submitted an informal claim for a total rating 
based on unemployability in August 2000.  With that claim he 
submitted an August 2000 report in which his counseling 
psychologist with the VA Vocational Rehabilitation and 
Counseling Service (VR) stated that the veteran had been 
working with them to find suitable employment since ending 
his regular employment in 1998, without success.  Although 
the veteran was then employed, the counselor considered him 
to be under-employed and his employment was unsuitable in 
terms of Chapter 31 benefits.

An August 2000 VA treatment record indicates that the veteran 
was then working on a riverboat, and he was advised to find 
employment with a lower noise level due to his service-
connected hearing loss.

In a September 2000 treatment record the veteran's therapist 
stated that when the veteran began treatment for PTSD he 
reported having left his employment voluntarily because he 
was afraid that his emotional and cognitive problems would 
interfere with his work performance in a "major way," i.e., 
cause him to get into trouble.  In an October 2000 statement 
the veteran described his work-related difficulties in 1998 
as conflict with his supervisor, who had been trying to 
terminate his employment due to non-performance of his job.

The veteran's VR services were suspended in May 2001 due to 
the inability to provide him with suitable employment.

The veteran underwent a VA psychiatric evaluation in March 
2002 due to complaints pertaining to PTSD.  His symptoms then 
included flashbacks; easy startle reflex; nightmares; daily 
panic attacks, especially at work; and a mood of three to 
four on a scale of one to 10.  He was then working as a 
security guard on a gambling boat, prior to which he had 
worked for a cemetery board for a year.  Prior to that he had 
worked for the government as an inspector for 15 years.

On examination he was clean and appropriately dressed.  His 
speech was of regular rate and rhythm and coherent.  His 
thought processes were logical and goal-directed; his mood 
euthymic; his affect anxious and restricted; and he became 
tearful when discussing his PTSD experiences.  There was no 
evidence of delusions, hallucinations, other psychotic 
symptoms, or suicidal or homicidal ideation.  He was alert 
and oriented, there was no impairment of memory or 
concentration, and his insight and judgment were intact.  The 
evaluation again resulted in a GAF score of 60.

He reported some improvement in his symptoms of anxiety and 
depression in April 2002, after a change in medication.  He 
continued to experience stress due to his situation at work 
and to have memory problems.  He had very occasional thoughts 
of suicide, but none on the day of examination.  The mental 
status examination was essentially normal, and a GAF of 60 
was again shown.

In a statement received at the RO in April 2002 the veteran 
stated that he was then working as a security supervisor on a 
riverboat.  He was having difficult getting along with his 
coworkers, and had been counseled because of that.  He found 
his employment to be extremely stressful, but was unable to 
terminate his employment due to family stress.  His symptoms 
included memory loss, social isolation, intrusive thoughts, 
irritability, panic attacks, and depression.

In his May 2002 formal application for a total rating based 
on individual unemployability the veteran stated that his 
disability first affected him in August 1997, and that he 
last worked full time on May 12, 2002.  He also stated that 
he was "underemployed" from August 1997 to May 2002, but he 
did not report all of his yearly earnings during that time 
period.  He worked for a cemetery board from March to April 
1998, earning $1000 a year.  He also worked as a water meter 
reader for an unspecified period, earning $500 per month.  He 
was employed as a security guard on a riverboat from April 
2000 to May 2002, earning $8.50 per hour and working 37 hours 
per week.  

VA treatment records disclose that on June 14, 2002, the 
veteran reported an increase in PTSD symptoms after recently 
losing his employment and the death of his stepfather.  The 
mental status examination was normal, except for mild 
depression, fleeting suicidal thoughts, and a complaint of 
impaired memory.  The evaluation resulted in a GAF score of 
55, which also represents moderate impairment.  Carpenter, 
8 Vet. App. at 242.

The veteran was again seen on June 27, 2002, due to an 
increase in symptoms.  His therapist then described his mood 
as dysthymic and anxious, and found that his affect was 
restricted to negative emotions.  He had no active suicidal 
ideations, but did have ruminations without intent.  The 
therapist described the veteran's hands as tremulous, which 
manifestation had not been previously demonstrated.  The 
veteran reported that he had been having difficulty with mild 
hand tremors for the previous six months.  His recent 
stressors included having been fired from his employment on 
the riverboat and multiple family illnesses and deaths.  

The veteran reported that his employment had been terminated 
because his employer was unsatisfied with the manner in which 
he had handled two security situations.  He admitted 
experiencing considerable discomfort and anxiety when dealing 
with those situations, which he characterized as panic 
attacks.  He acknowledged that due to his heightened state of 
arousal, he may have handled the situations incorrectly.  He 
had previously been counseled regarding his behavior on the 
job.  He was acutely suicidal after having been fired, with 
poor sleep, repetitive nightmares, and an increase in 
intrusive thoughts about Vietnam.

He expressed concern about being able to work due to his PTSD 
symptoms, in that he was extremely anxious in public 
situations.  He also complained of increased difficulty with 
memory and concentration over the previous three to four 
months, and had trouble retaining information.  His therapist 
then assessed the severity of his symptomatology by assigning 
a GAF score of 52.

In an October 2002 report the veteran's VR counselor noted 
that he had been fired from his employment due to a 
dissociative experience on the job.  He had been cooperative 
with VR in finding suitable employment for the previous 
several years, but had had few interviews or job offers.  The 
counselor found that a vocational goal was not then feasible.

The veteran's psychiatrist found in November 2002 that his 
symptoms had increased since July 2002, even with a change in 
medication.  His symptoms included poor memory, anxiety 
(75 percent of the time), depressed mood, suicidal ideation 
without intent, low energy, insomnia, and an increase in the 
frequency of extremely vivid flashbacks, as many as 20 per 
day.  The psychiatrist then found that he should be entitled 
to a 100 percent rating because he was unemployable due to 
the manifestations of PTSD.  

During a November 2002 hearing before the undersigned the 
veteran testified that he was then employed 10-12 hours per 
month as a building inspector in the small community in which 
he lived, and earned approximately $250 per month.  He stated 
that he was unable to work anymore because he could not 
handle the stress.  His previous full-time employment was 
terminated due to his inability to get along with other 
people.  He had tried to find other employment, but could not 
find a job without stress.  He stated that his PTSD symptoms 
included memory problems, difficulty sleeping, difficulty 
getting along with people, and flashbacks (as many as 20 a 
day).  He and his wife participated in some volunteer 
activities, but he relied on his wife because he was so 
forgetful.

In an April 2003 report the veteran's therapist stated that 
the veteran's PTSD had progressively worsened over the 
previous five years to the extent that he was unable to work 
in a "self sustaining capacity" in even simple security work 
due to anger control problems, extreme difficulty with 
emotional control (anxiety symptoms and anger outbursts), and 
"mental lapses."  His emotional lability had become 
manifest in relatively simple social settings.

The veteran's VA psychiatrist stated in a May 2003 report 
that the disability rating for PTSD should be increased to 
100 percent because the symptoms of PTSD prevented him from 
gaining meaningful employment.

The veteran submitted a copy of an award notice from the 
Social Security Administration showing that he had been 
approved for disability benefits from that agency with a date 
of entitlement in March 2003.  The notice does not refer to 
the disability on which the benefits were awarded.

Analysis--Schedular Rating

The medical evidence shows that a significant increase in the 
symptoms of PTSD occurred on May 12, 2002, after the veteran 
lost his employment.  In June 2002 his therapist described 
his symptoms as dysthymia and anxiety with a restriction in 
his affect to negative emotions.  He was acutely suicidal 
after having been fired, with poor sleep, repetitive 
nightmares, and an increase in intrusive thoughts about 
Vietnam, and was extremely anxious in public situations.  The 
Board finds that these symptoms are indicative of 
deficiencies in most areas of social and occupational 
functioning, and include suicidal ideation; near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; and 
difficulty in adapting to stressful circumstances.  The Board 
finds, therefore, that the criteria for a 70 percent rating 
were met effective May 12, 2002.  Fenderson, 12 Vet. App. 
at 126-27.

The Board also finds that the criteria for a disability 
rating in excess of 50 percent were not met prior to May 12, 
2002.  The evidence indicates that prior to May 2002 the 
veteran had difficulty getting along with others and handling 
stressful situations, and he experienced anxiety and 
depression.  He had no more than very occasional suicidal 
ideation.  The evidence indicates that prior to May 2002 the 
severity of the manifestations of PTSD represented no more 
than reduced reliability and productivity, with a flattened 
affect, panic attacks, impairment of memory, disturbance of 
motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships, all of 
which are contemplated in the 50 percent rating that has been 
assigned for that time period.

When granting an increased rating, the Board is required to 
provide the reasons and bases for finding that an even higher 
rating is not warranted.  Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992).  In this case the Board finds that none of 
the manifestations of PTSD are equivalent to the rating 
criteria shown for a 100 percent schedular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
symptoms listed in the General Rating Formula for Mental 
Disorders are only examples, and the presence of all, or even 
some, of those criteria is not required).  The medical 
evidence does not document any impairment in the veteran's 
thought processes or communication; he has not shown any 
delusions or hallucinations; he is able to perform the 
activities of daily living, with good hygiene; and he has 
never been shown to be disoriented.  Although he has 
demonstrated anger outbursts, those outbursts do not more 
nearly approximate grossly inappropriate behavior, rather 
than the impaired impulse control that is a criterion for a 
70 percent rating.  He has demonstrated suicidal ideation, 
but such tendencies are only occasional, not persistent.  He 
has also complained of memory loss, but has not been shown to 
be unable to remember the names of close relatives, his own 
occupation, or his own name.  The Board finds, therefore, 
that the manifestations of PTSD do not more nearly 
approximate the rating criteria for a 100 percent schedular 
rating.  38 C.F.R. § 4.7 (2002).

For the reasons shown above the Board has determined that the 
criteria for a 70 percent rating, but no higher, were met on 
May 12, 2002.  Because the PTSD is rated as 70 percent 
disabling, and the veteran contends that he is unable to 
obtain and maintain substantially gainful employment due to 
PTSD, the Board will consider his entitlement to a total 
rating based on individual unemployability.

Total Rating Based on Unemployability

In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001), the Federal Circuit held that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.  The veteran has 
appealed the disability rating assigned for PTSD, and is 
deemed to be seeking the highest rating possible.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (the claimant is generally 
presumed to be seeking the maximum benefit allowed by law).  
He has also submitted evidence of unemployability that is due 
to his service-connected disabilities.  The Board finds, 
therefore, that his appeal of the assigned rating 
incorporates the issue of entitlement to a total rating based 
on individual unemployability.  Roberson, 251 F.3d at 1384.

In an October 2002 rating decision the RO denied entitlement 
to a total rating based on unemployability.  The veteran was 
notified of that decision, and he was given the opportunity 
to submit evidence and argument in response.  The RO has not 
included the issue of entitlement to a total rating based on 
unemployability in a statement of the case, nor has the RO 
yet considered the rating to be assigned for malaria with 
blackout spells following the Board's grant of service 
connection for the blackout spells as secondary to malaria.  
In light of the disposition of the issue of entitlement to a 
total rating based on unemployability, however, the Board 
finds that it can consider the issue without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) (the 
Board is precluded from considering an issue not yet 
adjudicated by the RO unless such consideration is not 
prejudicial to the veteran).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  

The veteran's service-connected disabilities currently 
consist of the following:  PTSD, rated at 70 percent; retinal 
pigment epithelial granularity of the maculae, bilateral, 
rated at 10 percent; tinnitus, rated at 10 percent; and non-
suppurative otitis externa of the right ear, a thoracotomy 
scar, malaria with blackout spells, scoliosis of the thoracic 
spine, a shell fragment wound scar on the left arm, 
sensorineural hearing loss of the left ear, and erectile 
dysfunction, all rated as non-compensable.  He has a combined 
rating of 60 percent effective in December 1998, and a 
combined rating of 80 percent effective May 12, 2002.  
38 C.F.R. § 4.25(a) (2002).  His service-connected 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16(a), therefore, effective May 12, 2002.

The veteran's therapist has provided medical evidence 
indicating that he is, in fact, unable to work due to the 
manifestations of PTSD.  In addition, his VR counselor 
determined in October 2002 that achieving a vocational goal 
was not feasible.  

The evidence indicates that the veteran has engaged in no 
more than marginal employment since May 2002, when his 
employment as a security guard on the riverboat terminated.  
From April 2000 to May 2002 he engaged in substantially 
gainful employment, in that his annual salary of $15,725 
($8.50 per hour times 37 hours per week, times 50 weeks) 
exceeds $9039, the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  See Poverty Threshold, 67 Fed. 
Reg. 71,232 (Nov. 29, 2002).  Although he was only marginally 
employed from March 1998 to April 2000, he actively sought 
more suitable employment during that time and the evidence 
indicates that he was not, in fact, incapable of performing 
substantially gainful employment during that time.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment).  

For the reasons shown above the Board finds that the veteran 
became unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability 
effective May 12, 2002.  He is, therefore, entitled to a 
total rating based on individual unemployability as of that 
date.


ORDER

Service connection for blackout spells as secondary to the 
service-connected malaria is granted.

A 70 percent evaluation for PTSD is granted effective May 12, 
2002, subject to the statutes and regulations governing the 
payment of monetary awards.

A total disability rating based on individual unemployability 
is granted effective May 12, 2002, subject to the statutes 
and regulations governing the payment of monetary awards.




____________________________________________
	N.W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

